Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered.  Applicant asserts: 
In Olsson, because the backup MME is determined according to the IMSI of the UE, the backup MME in list 2 corresponds to that particular UE, i.e., the backup MME in list 2 does not correspond to a group of UEs. . . Olsson fails to disclose a terminal group as recited in claim 1, and is silent on a first group identifier of the terminal group in claim 1.
Examiner respectfully disagrees and very kindly points out that OLSSON clearly discloses  receiving, by a communication device (See OLSSON Fig. 6: SGW) from a first mobility management entity (See OLSSON Fig. 3: MME3), a first indication   (See OLSSON Fig. 6, Step 018) (See OLSSON Fig. 6, 018 [0074]: informs the SGW of the appointed back-up MME--MME_BCKP(UE)--by means of create session request message 018) before a failure occurs in the first mobility management entity,  (See OLSSON Fig. 6 step 018 occurs before MME_3 CRASH as disclosed in Fig. 7) wherein the first indication indicates that when the failure occurs in the first mobility management entity, a first terminal (See OLSSON Fig. 4: UE3 in list 4 or Fig. 3: UE3 in list 2) in a terminal group (See OLSSON Fig. 3: UE3 and UE4 in list 2) identified by a first group identifier (See OLSSON Fig. 4: MME3 in list 4 or Fig. 3: MME3 in list 2) is served by a second mobility management entity (See OLSSON: Fig. 4: MME1 in list 4 and Fig. 3: MME1. [0057] The subgroup of available back-up MMEs), and (See OLSSON Fig. 6, 018 [0074]: informs the SGW of the appointed back-up MME--MME_BCKP(UE)--by means of create session request message 018) NOTE: Also See [0013], [0048], [0056], [0084], [0103] for additional support.
Examiner very kindly points out that backup MME being determined according to the IMSI of the UE does not have any relevancy to the claim language.  
In Olsson, see figure 7 and paragraph 79, the SGW determines that the MME3 is not available by transmitting echo request 028 but receiving no echo response from MME3. Then, in paragraph 80, the SGW selects MME1 holding a duplicated context as an alternative MME. However, in claim 1, the access device determines, by receiving a first indication before a failure occurs in the first mobility management entity, the second mobility management entity is the alternative mobility management entity for a first terminal in a terminal group corresponding to a first group identifier. Thus, Olsson fails to disclose the feature a) in claim 1. 
Examiner respectfully disagrees and very kindly points out that OLSSON clearly discloses the limitation above (See above).  
Examiner very kindly points out that back up MME is not selected based on observing whether a certain MME holds a duplicated context or not.  As mentioned above, the back up MME is selected based on the notification (See above).
Examiner very kindly points out OLSSON [0080] disclosed “select an alternative MME holding a duplicate context, which according to the internal list in the SGW is MME_1”
Thus, Olsson fails to disclose the feature b) in claim 1.
Examiner very kindly points out Applicant’s amendment raise new issues that would require further consideration and/or search.
Fourth, as mentioned above (see paragraph 82 of Olsson), after receiving downlink data for UE_3, the SGW selects the appointed MME1 for the UE_3 according to the UE_3 information and the list 2 in the SGW. Since Olsson fails to disclose that the SGW obtains a first group identifier, thus, the SGW is silent on sending the downlink data to the appointed MME according to the first group identifier used to identify a terminal group. However, in claim 1, the access device sends the message related to the first terminal to the second 
Examiner respectfully disagrees and very kindly points out that OLSSON clearly discloses sending, by the communications device, a message related to the first terminal to the second mobility management entity (See OLSSON Fig. 7: MME 1) based on the first group identifier (See OLSSON Fig. 3, [0064]: the back-up MME in case the registered MME is not available, according to the list 2 held in the SGW.  NOTE: UE 3 registered at MME 3 discloses MME 1 as a back-up MME) when the failure occurs in the first mobility management entity (See OLSSON Fig. 7.  Note “CRASH” in Fig. 7), (See OLSSON Fig. 7, Step 036. [0064] In step 513, the SGW transmits a message or information, such as a downlink data notification message 036, c.f.  FIG. 7, to the prioritized available MME, be it the registered MME or the back-up MME in case the registered MME is not available, according to the list 2 held in the SGW) NOTE: Also See Fig. 5, step 513 [0036] and Fig. 7, step 036 [0082][0083]. 
Examiner very kindly points out that “obtaining” step has been deleted from Applicant’s amendment filed on 03/02/2021. 
As is the case with Olsson, Eswara fails to disclose or suggest the access device performing features a), b) and c) in claim 1. As such, Applicant respectfully submits that the proposed combination of Olsson and Eswara does not render obvious claim 1.
Examiner respectfully disagrees and very kindly points out that Eswara discloses sending, by the access device (See Eswara Fig. 4. eNBs), a message related to the first terminal (See Eswara [0021]: Mobility Management (MM) context and EPS bearer context information for UEs . . . MM "context" of registered UEs, such as associated HSS, authentication vectors, and so forth, as well as EPS Session Management (SM) information for UEs in stable state) to a second mobility management entity (See Eswara Fig. 4: Backup MME) when an exception occurs in the first mobility management entity (See Eswara  Fig. 4. MME2, however, has been subject to an outage) (See Eswara Fig. 4. [0024]: one or more eNBs provide MMEs with MM and SM information, such as the information identified above) NOTE: Fig. 4 discloses MM or SM procedures between eNBs and Backup MME2 after Outage.Note, OLSSON and Eswara are analogous art because both are directed to method of using backup MME in case of failure in MME being accessed (See OLSSON Abstract and Eswara Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLSSON in view of YOUN invention by employing the teaching as taught by Eswara to provide eNB to perform the function mentioned above.  The motivation for the combination is given by Eswara which improves flexibility in implementation design.


/MINJUNG KIM/
Examiner, Art Unit 2644